DISMISS; and Opinion Filed August 5, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00403-CV

                COLE & COLE, P.C. AND ROBERT COLE, JR., Appellants
                                       V.
                              SEAN DYAR, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-04261

                             MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Nowell
                                  Opinion by Justice Molberg

       Seeking to appeal the trial court’s interlocutory order denying their appeal of the associate

judge’s order granting Sean Dyar’s motion to set aside a default judgment, Cole & Cole, P.C. and

Robert Cole, Jr. have filed a petition for permissive interlocutory appeal. We deny the petition

and dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d); TEX. R. APP. P. 28.3, 42.3(a).




                                                  /Ken Molberg/
                                                  KEN MOLBERG
                                                  JUSTICE
WHITEHILL, J., dissenting without opinion.

190403F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 COLE & COLE, P.C. AND ROBERT                      On Appeal from the 160th Judicial District
 COLE, JR., Appellants                             Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-18-04261.
 No. 05-19-00403-CV         V.                     Opinion delivered by Justice Molberg,
                                                   Justices Whitehill and Nowell participating.
 SEAN DYAR, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Sean Dyar recover his costs, if any, of this appeal from
appellants Cole & Cole, P.C. and Robert Cole, Jr.


Judgment entered this 5th day of August, 2019.




                                             –2–